In a proceeding under the Suffolk County Improvement Act (L. 1939, eh. 726, amdg. L. 1927, eh. 190) to acquire by condemnation certain beach land in the Towns of Brookhaven and Southhampton, Suffolk County, in which the court on August 29, 1961, upon the consent of the parties, had directed the issues as to the title of certain parcels to be tried separately and stayed -all further proceedings before the Commissioners of Estimate with respect to such parcels, the County of Suffolk and the Town of Brookhaven appeal from an order of the County Court, Suffolk County, dated and entered December 27, 1962 upon the opinion -and decision of the court after a nonjury trial, which: (a) denied the claim of title by the Town of Brookhaven to certain parcels and declared the title to such parcels to be vested in the individual el-aimants-respondents; -and (b) directed the continuance of the hearings before the Commissioners of Estimate for the purpose of determining the values of the parcels. Appeal dismissed, without costs. While on the argument of this appeal the cl-aima-nts-respondents withdrew their motion to dismiss the appeal, the court on its own motion has determined to dismiss the appeal. It appears that the order appealed from is an intermediate order; an appeal lies only from the final order in this condemnation proceeding (L. 1927, ch. 190, § 29; of. Condemnation Law, § 19; Matter of City of Jamestown v. Sfetko, 15 A D 2d 403, and cases there cited; Matter of County of Nassau, 261 App. Div. 118; City of Buffalo v. Ferry-Woodlaivn Realty Go., 8 Ñ Y 2d 983). Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.